129 Nev., Advance Opinion 11
       IN THE SUPREME COURT OF THE STATE OF NEVADA


MAJUBA MINING, LTD., A NEVADA                         No. 58149
CORPORATION,
Appellant,
vs.
                                                     FILED
PUMPKIN COPPER, INC., N/K/A                            APR 0 4 2013
NEVADA COPPER, INC., A NEVADA
CORPORATION,
Respondent.



           Appeal from a district court order in a quiet title action. Third
Judicial District Court, Lyon County; David A. Huff, Judge.
           Motion granted; dismissed.


Law Offices of John P. Schlegelmilch, Ltd., and John P. Schlegelmilch,
Yerington,
for Appellant.


Erwin & Thompson LLP and Thomas P. Erwin, Reno,
for Respondent.



BEFORE HARDESTY, PARRAGUIRRE and CHERRY, JJ.

                                OPINION


By the Court, CHERRY, J.:
           In this opinion, we consider whether a mining claimant's
failure to comply with federal claim maintenance fees renders a
controversy over superior title moot. This appeal was taken from a



                                                                  -
                                                                      d91,34
district court order in a quiet title action. While this appeal was pending,
the Bureau of Land Management (BLM) issued two separate decisions
declaring 27 unpatented mining claims asserted by appellant Majuba
Mining, Ltd., forfeit and void by operation of law because Majuba failed to
comply with the statutory mining claim maintenance requirement. 30
U.S.C. § 28i (2006) ("Failure to pay the claim maintenance fee. . . shall
conclusively constitute a forfeiture of the unpatented mining claim. . . by
the claimant and the claim shall be deemed null and void by operation of
law."), 43 C.F.R. § 3830.91(a)(3) (2011) (claimants will forfeit their mining
claims or sites by failing to "[p]ay the annual maintenance fee on or before
the due date"). Under federal law, Majuba was required to pay an annual
mining claim maintenance fee for each of its asserted claims. 43 C.F.R. §
3834.11(a)(2) (2011) (a claimant "must pay an annual maintenance fee on
or before September 1st of each year in order to maintain a mining claim
or site for the upcoming assessment year"). For assessment year 2012,
Majuba failed to deliver a maintenance fee to the BLM for each of its 27
asserted claims. As a result of Majuba's inaction in this regard,
respondent Pumpkin Copper, Inc., filed a motion to dismiss the appeal,
arguing that the appeal was rendered moot when the BLM declared
Majuba's asserted claims forfeit and void by operation of law.
             We must determine whether the controversy over superior
title is moot. Personhood Nevada v. Bristol, 126 Nev. „ 245 P.3d
572, 574 (2010) (providing that "[t]he question of mootness is one of
justiciability"). We have a duty to "decide actual controversies by a
judgment which can be carried into effect, and not to give opinions upon
moot questions or abstract propositions, or to declare principles of law
which cannot affect the matter in issue before [us]."   NCAA v. University



                                      2
                of Nevada, 97 Nev. 56, 57, 624 P.2d 10, 10 (1981). We recognize "that
                cases presenting live controversies at the time of their inception may
                become moot by the occurrence of subsequent events."     University Sys. v.
                Nevadans for Sound Gov't, 120 Nev. 712, 720, 100 P.3d 179, 186 (2004).
                Here, the controversy that existed at the beginning of this litigation
                concerning superior title is no longer at issue because Majuba's asserted
                claims do not exist as a matter of law and, thus, Majuba no longer has
                mining claims to protect in a quiet title action. Cf. Daly v. Lahontan
                Mines Co., 39 Nev. 14, 23, 151 P. 514, 516 (1915) (a plaintiff must have
                rights to real property and must redeem those rights within the time
                period proscribed by statute in order to maintain a claim for quiet title).
                We need not reach Majuba's arguments on appeal because we conclude
                that this appeal is moot. See All Minerals Corp. v. Kunkle, 105 Nev. 835,
                838, 784 P.2d 2, 5 (1989); Pac. L. Co. v. Mason Val. M. Co., 39 Nev. 105,
                113-14, 153 P. 431, 433-34 (1915). Accordingly, Pumpkin Copper's motion
                to dismiss is granted, and we dismiss this appeal.



                                                   C Lta
                                                   Cherry
                                                                                   J.




                We concur:




                Hardesty



                Parraguirre


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A